HARRIS, Judge.
Appellant, Scott Brenatelli, appeals from an order of the trial judge amending his conditions of probation by limiting his contact with his former wife to “in court or through pleadings filed in court actions”. Appellant claims that since he and his wife were married and co-defendants in the action which led to his prison term followed by the probation order now under review, the court did not originally impose any restraint on his contact with his wife. The court now lacks authority, he argues, to add a new condition to his probation when there has been no violation. We agree and reverse.
Although Section 948.03(7), Florida Statutes (1987) permits the trial court to add additional conditions to those enumerated in the statute at the time of the original sentence, it may only subsequently modify those conditions “theretofore imposed”. Since the trial court elected not to impose any limitation on the contact between appellant and his wife at the time of the original sentence, it now lacks authority to do so. See Carmo v. State, 378 So.2d 850 (Fla. 4th DCA 1979).
REVERSED and REMANDED.
DANIEL, C.J., and GOSHORN, J., concur.